C. A. D. C. Cir. [Certiorari granted, ante, p. 1045.] Motion of Independent Counsel to expedite the briefing and argument schedule granted. Brief of petitioners and joint appendix are to be filed with the Clerk and served upon Independent Counsel on or before 3 p,m., Wednesday, April 29, 1998. Brief of Independent Counsel is to be filed with the Clerk and served upon petitioners on or before 3 p.m., Wednesday, May 20,1998. A reply brief, if any, may be filed with the Clerk and served upon Independent Counsel on or before 3 p.m., Monday, June 1, 1998. Briefs may be submitted in compliance with this Court’s Rule 33.2 to be replaced with briefs prepared in compliance with Rule 33.1 as soon as possible thereafter. Rule 29.2 does not apply. Argument is set for 10 a.m., Monday, June 8,1998.